Title: To James Madison from Thomas Newton, 18 September 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs. office Norfolk Sepr. 18. 1806

The Impeteaux a French 74 gun ship Was drove on shore, near Currituck Inlet, & burnt, by the Brittish ships cruising off our coasts, the particulars of which, no doubt will be laid before you,  they have made no report to this office; near 700 men were landed from the Brittish Frigate Melampus at this place.  several swam on shore.  I am respictfully Yr. Obt. Servt.

Thos NewtonCollr


